SUMMARY ORDER
UPON'DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is VACATED, and the matter is REMANDED.
In light of the defendants’ concession in the New York Court of Appeals that the question certified in our opinion filed August 22, 2000, 224 F.3d 149 (2d Cir.2000), should be answered in the affirmative and of the consequent rejection of the certified question by that court, the summary judgment entered in the district court is vacated, and the case is remanded for such further proceedings as the district court may deem necessary to determine whether the defendants engaged in “ ‘intentional or purposeful discrimination.’ ” Gold v. Feinberg, 101 F.3d 796, 800 (2d Cir.1996) (quoting Powell v. Power, 436 F.2d 84, 88 (2d Cir.1970)).